This was an action brought by plaintiff against the defendant to recover damages for the alleged negligence of the defendant, a common carrier of passengers, in carrying her by the station of Coaling, her home, and her destination upon this occasion, and to which as a passenger her transportation had been paid.
Count 8 of the complaint, upon which the case was tried, states a good cause of action, and the case was properly submitted to the jury on a question of fact; the substantial controversy in the case being whether or not the station was properly announced in that portion of the train in which the plaintiff was riding. On this question the evidence was in sharp conflict. The jury found in favor of the plaintiff. Motion was made for a new trial upon the grounds, among other things, that the verdict was contrary to the great preponderance of the evidence, which motion was overruled; and this ruling constitutes one of the assignments of error. There is nothing in the case to lead us to a conclusion that, under the rules of law governing reviewing courts, we should disturb the lower court's ruling on the motion for a new trial.
The other assignments of error which are properly presented are predicated upon the rulings of the court upon the evidence, and after a careful examination of each of these questions, we are not of the opinion that error appears which would probably injuriously affect the substantial rights of the parties. The giving of written charge 1 for the plaintiff and the refusal of written charge 8 requested by the defendant are also assigned as error. These charges do not appear in the record proper; therefore the assignments of error predicated upon them are not reviewable. General Acts 1915, p. 815; Dempsey v. State,15 Ala. App. 199, 72 So. 773; Carter v. State, ante, p. 184,76 So. 468; Pilcher v. State, ante, p. 237, 77 So. 75; Southern Ry. Co. v. Propst  Duckworth, ante, p. 186, 76 So. 470; Malone v. State, ante, p. 185, 76 So. 469.
The judgment appealed from is affirmed.
Affirmed.